Case: 09-30399     Document: 00511045275          Page: 1    Date Filed: 03/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 8, 2010

                                       No. 09-30399                    Charles R. Fulbruge III
                                                                               Clerk

FOLGER COFFEE CO.,

                                                   Plaintiff-Appellant,
v.

INTERNATIONAL UNION, et al.,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             U.S.D.C. No. 08-CV-1630


Before GARWOOD, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Plaintiff-appellant Folger Coffee Company (“Folger”) appeals the district
court’s decision to uphold the Arbitration Award entered by Arbitrator Diane
Massey on January 21, 2008. In a written opinion, Arbitrator Massey sustained
the defendant-appellees’ (International Union, United Automobile, Aerospace &
Agricultural Implement Workers of America and its local union, Local No. 1805
(“Union”)) grievance and determined that Folger did violate the 2002-2005
Collective Bargaining Agreement (“CBA”) by outsourcing and/or subcontracting

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30399       Document: 00511045275           Page: 2     Date Filed: 03/08/2010



                                        No. 09-30399

certain cap dumping work and that the continued outsourcing and/or
subcontracting of said work violates the 2002-2005 CBA or any subsequent CBA.
The Arbitrator ordered that the contested cap dumping task be assigned back
to bargaining unit employees.
       On April 14, 2009, the district court upheld Massey’s January 2008
Arbitration Award and entered judgment in favor of the Union.1 Folger appeals,
contending that the arbitration decision should be vacated because Arbitrator
Massey exceeded the scope of her authority pursuant to the CBA when she
ordered Folger to re-assign the subcontracted work back to bargaining unit
employees. Folger also argues that the district court erred when it relied on this
Court’s decision in The Folger Coffee Co. v. Int’l Union, et al., 905 F.2d 108 (5th
Cir. 1990) (“Folger I”), a decision that– according to the Plaintiff-Appellant– was
called into question and/or overruled by this Court’s subsequent decision in
Beaird Indus., Inc., v. Int’l Union, et al., 404 F.3d 942 (5th Cir. 2005).
       We reject Folger’s arguments presented on appeal, and as a result, we
affirm the district court’s decision to enforce the Arbitration Award. First, our
decision in Beaird did not overrule this Court’s earlier decision in Folger I.2
Second, we remain bound by our decision in Folger I, as it is the earlier of the
two. Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 n. 8 (5th Cir. 2006) (“Where



       1
         Plaintiff-appellant first brought this action in the district court under Section 301 of
the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §185 (“LMRA”), asking
the district court to vacate the Arbitration Award.
       2
         See Resolution Performance Products, LLC v. Paper Allied Indus. Chem. and Energy
Workers Int’l Union, et al., 480 F.3d 760, 767 (5th Cir. 2007) (“We distinguished Folger on the
ground that the CBA in Beaird was explicit in permitting subcontracting and contained no
limitation on subcontracting[,] . . . [whereas although the CBA in Folger] explicitly gave
management the right to subcontract, . . . that clause was contradicted by others.”).

                                               2
   Case: 09-30399    Document: 00511045275     Page: 3   Date Filed: 03/08/2010



                                  No. 09-30399

two previous holdings or lines of precedent conflict the earlier opinion controls
and is the binding precedent in this circuit (absent an intervening holding to the
contrary by the Supreme Court or this court en banc).”).
      Furthermore and most significantly, we note that the parties presently
before the Court in the current dispute are the exact same parties that presented
to the Court in Folger I, and the CBA is essentially the same contractual
agreement.   Folger has failed to adequately explain why this Court’s prior
decision regarding Folger’s ability to subcontract out bargaining unit positions
should no longer apply to evaluate the current dispute. Consequently, we find
ourselves bound by our decision in Folger I. And as a result, we cannot conclude
that Arbitrator Massey exceeded her arbitrative authority or violated the
express terms of the CBA in determining that the CBA prohibits Folger from
subcontracting out the cap dumping work.
      Accordingly, we AFFIRM the district court’s decision to enforce the
Arbitration Award.




                                        3